NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 11, 2019*
                              Decided February 12, 2019

                                        Before

                        WILLIAM J. BAUER, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 18-2109

TAMARA DAVIS,                                  Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.

      v.                                       No. 1:16-cv-00210

FORD MOTOR COMPANY and                         William T. Lawrence,
UNITED AUTO WORKERS,                           Judge.
     Defendants-Appellees.

                                      ORDER

       Tamara Davis is a member of United Auto Workers and an employee of Ford
Motor Company. She sued Ford and UAW for race and sex discrimination after they
denied her request to transfer from the work location at which she agreed to remain.
See 42 U.S.C. § 2000e-2. After ruling that Davis failed to provide evidence that the
defendants had discriminated against her by abiding by Davis’s agreement, the district

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2109                                                                           Page 2

court granted the defendants’ motion for summary judgment. Its reasoning was correct,
so we affirm.

       Davis has been a union employee at Ford Motor Company for over two decades.
For most of this time, she worked as an assembler in Indianapolis. When Ford’s
assembly plant there closed in 2012, thousands of employees transferred to other Ford
plants, and Davis was among them. She signed an agreement accepting permanent
employment in Louisville, Kentucky, where she continues to work. The agreement
stated: “I [Davis] accept such offer to transfer permanently to Louisville Assembly”
(emphasis in original).

       Two years later, Ford opened a new facility just outside of Indianapolis. Davis
told Ford and UAW that she wanted to transfer to this new facility. They denied her
request. Believing they did so because of her race and sex, Davis filed an administrative
charge of discrimination and later sued Ford and UAW under Title VII of the Civil
Rights Act of 1964. The district court later granted defendants’ motion for summary
judgment and awarded Ford costs, ruling that Davis failed to present any evidence
connecting her race or sex to the denial of her transfer request.

       On appeal, Davis challenges the district court’s entry of summary judgment. We
review summary judgment de novo. Zander v. Orlich, 907 F.3d 956, 959 (7th Cir. 2018).
Davis must present evidence that could persuade a reasonable jury to find unlawful
discrimination. See Hooper v. Proctor Health Care Inc., 804 F.3d 846, 853 (7th Cir. 2015). In
assessing whether Davis has met her burden, we consider all the evidence together,
regardless whether it could be labeled direct or indirect; “evidence is evidence.” Ortiz v.
Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016).

        Davis has not met her burden for two reasons. First, the burden-shifting
framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 793 (1973), does not get
Davis past summary judgment. That framework creates a rebuttable inference of
discrimination if Davis presents evidence that, for at least one similarly situated
co-worker, the defendants granted that worker’s request to transfer while denying hers.
See id. But Davis presented no evidence that either defendant granted a transfer request
to any other employee—similarly situated or not—so McDonnell Douglas does not help
her. Second, none of the evidence that Davis did supply—her tenure, her request for a
transfer, and its denial—supports an inference of discrimination. The record contains no
statement from Ford or UAW about her race or sex. Davis relies on only her belief that
No. 18-2109                                                                            Page 3

the defendants discriminated against her, but an unsubstantiated belief is insufficient to
overcome summary judgment. Herzog v. Graphic Packaging Int'l, Inc., 742 F.3d 802, 806
(7th Cir. 2014).

       Even if Davis had provided evidence that created an inference of discrimination
under McDonnell Douglas’s burden-shifting framework, she still would lose. Ford and
UAW offered an unrebutted, non-discriminatory reason for denying her transfer: her
agreement to work “permanently” in Louisville. Davis argues that this reason is
pretextual because her agreement is invalid for lack of consideration. But even if the
transfer agreement lacked consideration (a point we need not decide), Davis argues
only that the defendants mistakenly relied on it—not that they did so dishonestly. A
mistake is not pretext; “pretext means a lie.” Smith v. Chicago Transit Auth., 806 F.3d 900,
905 (7th Cir. 2015). Davis furnished no evidence that the defendants lied about the
agreement’s enforceability. Thus, summary judgment was proper.

        Davis also challenges the district court’s award of court costs to the defendants
as the prevailing party, but that challenge fails, too. She believes that, before she filed
suit, Ford misinformed a joint UAW/Ford committee about some details about her
relocation to Kentucky. Costs are generally awarded to the party that prevails in
litigation unless that party misbehaved during the litigation. See FED. R. CIV. P. 54(d)(1);
Rivera v. City of Chicago, 469 F.3d 631, 634 (7th Cir. 2006); Congregation of the Passion, Holy
Cross Province v. Touche, Ross & Co., 854 F.2d 219, 222 (7th Cir. 1988). Davis’s arguments
do not describe litigation misconduct, so the district court did not abuse its discretion.

                                                                                  AFFIRMED